DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). The label “Arte Nota” should be deleted.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


The abstract of the disclosure is objected to because it exceeds the 150 word limit and also because it includes the legal phraseology “means” and “comprising”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
It is unclear what is meant by the phrase “also extreme” at page 1, lines 7-8.
The specification at page 8, at line 10, improperly refers to the claims.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 1-16 are objected to because of the following informalities:
Claim 1, at line 1, recites “Refrigeration device” but should instead read --A refrigeration device--.
Claims 2-12 each recite in the first line thereof “Refrigeration device” but should instead read --The refrigeration device--.
Claim 13, at line 1, recites “Method for operating” but should instead read --A method for operating--.
Claims 14-16 each recite in the first line thereof “Method according” but should instead read --The method according--.
Claim 15, at line 2, recites “3b)” but should instead read --b3)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, the term “near” in line 3 of the claim is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, one of ordinary skill in the art would not be able to ascertain at what distance the claimed backflow prevention means would be considered to be “far” instead of “near”. For examination purposes any backflow prevention means that is not explicitly recited as being far away from the inlet section of a bypass branch will be considered to meet the limitations of the claim. 
	Regarding claim 4, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “lower than 4 bars”, and the claim also recites “preferably lower than 1 bar” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For examination purposes the claim is presumed to merely require a regime pressure difference that is lower than 4 bars.
	Regarding claims 14-15, the term “preferably" in each claim renders the claims indefinite because it is unclear whether the limitation(s) following the term “preferably” are part of the claimed invention. See MPEP § 2173.05(d). For examination purposes it is presumed that the recited limitations are required.
	Further regarding claim 14, line 3 of the claim recites “said pressure sensor”, however the claim depends from claims 1 and 13 which does not recite a pressure sensor. Therefore there is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is presumed to refer to the same pressure sensor as that recited in claim 9.
	Regarding claim 16, line 3 of the claim recites “said at least one heat exchanger”, however the claim depends from claims 1 and 13 which do not recite a heat exchanger. Therefore there is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is presumed to refer to the same heat exchanger as that recited in claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 11-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art (see Fig. 1 of the instant application) in view of Kopko (US 2015/0285539).
	As to claim 1, a prior art system is shown in Fig. 1 of the instant application, wherein the system is a refrigeration device comprising a closed circuit C’ within which a refrigerant fluid circulates, said closed circuit comprising at least one compressor 101’, at least one condenser 102’, expansion means 103’ of said refrigerant fluid, at least one evaporator 104’ to thermally condition, directly or indirectly, at least one user UT’, and at least one shut-off valve 105’ operable between an open position and a closed position to regulate the flow of refrigerant fluid through said at least one evaporator depending on the temperature required by said at least one user, said closed circuit further comprising at least one secondary by-pass branch 200’ having an inlet section 201’ and an outlet section 202’ respectively arranged downstream D’ and upstream U’ of said at least one compressor 101’ for the passage of said refrigerant fluid, said secondary by-pass branch 200’ comprising at least one passage valve 204’ operable between an open position, to allow the fluid to recirculate between said secondary by-pass branch 200’ and said at least one compressor 101’, and a closed position, to prevent the passage of fluid through said secondary by-pass branch 200’.
	The disclosed prior art does not explicitly teach that said closed circuit C’ comprises means to prevent the backflow of said refrigerant fluid from said condenser to said compressor, at least when said passage valve 204’ is open, said means to prevent the backflow of said refrigerant fluid being arranged between said condenser 102’ and said inlet section 201’ of said secondary by-pass branch 200’. However, Kopko teaches utilizing a check valve 110 to prevent backflow in a refrigeration system, wherein the check valve 110 is arranged between a condenser 36 and an inlet of a secondary by-pass branch 50 (Fig. 3; paragraphs 53-54). As such it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the admitted prior art to utilize a check valve as taught by Kopko because it would prevent unwanted refrigerant flow in the system.
	As to claim 2, Kopko teaches the check valve 110 arranged near the inlet of the bypass line 50 (Fig. 3).
	As to claim 5, the modified apparatus is silent regarding the sizing of the valve 204’. However, Official Notice is taken that it is well known in the art to size circuit components to minimize pressure losses. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the prior art by sizing the valve 204’ so that when the valve 204’ is open the passage of the valve is substantially equal to the section of the by-pass branch 200’ because it would reduce pressure losses and thus increase the efficiency of the system. 
	As to claim 6, Kopko teaches a non-return valve 110.
	As to claim 7, the modified apparatus includes a backflow prevention means in the form of a check valve 110 and thus does not teach a second shut-off valve as claimed. However, absent any disclosure of criticality or unexpected result provided by the claimed feature, such is considered to be functionally equivalent as it arrives at the same operation as that of the check valve 110 of Kopko in a manner involving predictable results to one of ordinary skill in the art. Because these two elements were art-recognized equivalents at the time of the invention in those applications where it is immaterial whether a check valve or a shutoff valve is used, one of ordinary skill would have found it obvious to utilize a shutoff valve as claimed in order to provide control over the circuit flow.
	As to claim 8, the modified apparatus includes a backflow prevention means in the form of a check valve 110 and thus does not teach a three-way valve as claimed. However, absent any disclosure of criticality or unexpected result provided by the claimed feature, such is considered to be functionally equivalent as it arrives at the same operation as that of the check valve 110 of Kopko in a manner involving predictable results to one of ordinary skill in the art. Because these two elements were art-recognized equivalents at the time of the invention in those applications where it is immaterial whether a three-way valve or a shutoff valve is used, one of ordinary skill would have found it obvious to utilize a shutoff valve as claimed in order to provide control over the circuit flow.
	As to claim 11, the admitted prior art does not explicitly include a heat exchanger as claimed. However, Kopko teaches a heat exchanger 46 to cool the fluid flowing through the branch 50, wherein the exchanger 46 is outside of the branch 50 (Fig. 3). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the prior art to include a heat exchanger as taught by Kopko in order to provide additional temperature control capabilities of the system.
	As to claim 12, Kopko teaches the exchanger 46 being an air type exchanger (paragraph 27).
	As to claims 13 and 16, if a modified prior art device, in its normal and usual operation, would nec-essarily perform the method claimed then the method claimed will be considered to be obvious in view of the modified device. When the prior art device is the same as a device described in the specification for carrying out the claimed method it can be assumed the device will inherently perform the claimed process. Thus the methods as claimed would necessarily result from the normal operation of the modified apparatus.

Claims 9-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art in view of Kopko as applied above, and further in view of Williams (US 2016/0047595).
	As to claim 9, the modified apparatus does not explicitly teach a pressure sensor and controller as claimed. However, Williams teaches a pressure sensor 212 to take the pressure of the fluid entering a compressor, and a control unit 254 adapted to control opening of a passage valve 150 when pressure of fluid entering the compressor is a first predetermined pressure or less, and closing of the passage valve when a pressure higher than the first predetermined pressure is achieved (paragraph 36). As such it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the prior art to utilize a pressure sensor and control unit as claimed in order to maintain a desired system pressure.
	As to claim 10, the modified apparatus is silent regarding the specific pressure values for the recited valve control. However, the specific pressure is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a certain pressure threshold will provide the most effective operation for the system. Therefore, since the general conditions of the claim were disclosed in the prior art, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed pressure values.
	As to claims 14-15, if a modified prior art device, in its normal and usual operation, would nec-essarily perform the method claimed then the method claimed will be considered to be obvious in view of the modified device. When the prior art device is the same as a device described in the specification for carrying out the claimed method it can be assumed the device will inherently perform the claimed process. Thus the methods as claimed would necessarily result from the normal operation of the modified apparatus.


Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over applicant’s admitted prior art (see Fig. 1 of the instant application) in view of Otake (JP 2007-232232).
	As to claim 1, as discussed in relation to the rejections above, the prior art teaches most of the limitations of the claim, but does not explicitly teach that said closed circuit C’ comprises means to prevent the backflow of said refrigerant fluid from said condenser to said compressor, at least when said passage valve 204’ is open, said means to prevent the backflow of said refrigerant fluid being arranged between said condenser 102’ and said inlet section 201’ of said secondary by-pass branch 200’. However, Otake teaches utilizing a shutoff valve SV1 to prevent backflow in a refrigeration system, wherein the shutoff valve SV1 is arranged between a condenser 3 and an inlet of a secondary by-pass branch 19A (Fig. 1). As such it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the admitted prior art to utilize a shutoff valve as taught by Otake because it would prevent unwanted refrigerant flow in the system.
	As to claim 7, Otake teaches a second shutoff valve SV1 (Fig. 1).

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over applicant’s admitted prior art (see Fig. 1 of the instant application) in view of Albrigsten (US 4,877,046).
	As to claim 1, as discussed in relation to the rejections above, the prior art teaches most of the limitations of the claim, but does not explicitly teach that said closed circuit C’ comprises means to prevent the backflow of said refrigerant fluid from said condenser to said compressor, at least when said passage valve 204’ is open, said means to prevent the backflow of said refrigerant fluid being arranged between said condenser 102’ and said inlet section 201’ of said secondary by-pass branch 200’. However, Albrigsten teaches utilizing a three-way valve 9 to prevent backflow in a refrigeration system (Fig. 1). As such it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the admitted prior art to utilize a three-way valve as taught by Albrigsten at the inlet 210’ because it would prevent unwanted refrigerant flow in the system.
	As to claim 8, Albrigsten teaches a three-way valve 9 (Fig. 1).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763